         Case 15-00010                            Doc 62-9              Filed 12/26/19 Entered 12/26/19 16:34:33                                          Desc Exhibit
                                                                        PAY HISTORY Page 1 of 2

                                   Motion For Relief Information
                                                 Post‐Petition Ledger
                 Quinn S Smith
    Filed By:                                                        Payment Changes
                        0
                                                                                                     Interest
                                                                                            Escrow     Rate
 Case Number:         15‐00010      From Date       To Date    Total Amount     P&I Total    Total   Change
  Filing Date:        01/02/15

Payments in POC $7,155.30
rst Post Due Dat 02/01/15




                       Amount                     Post Petition Post Suspense                                        Applied    Escrow    Fees/Costs/Co  Payment         Suspense
     Date             Received      Applied To    Amount Due       Balance      Comments                            (P&I and    Applied     rp Applied   Suspense         Balance
                                                                 $        ‐                                                                            $        ‐      $         ‐
                                                                 $        ‐                                                                            $        ‐      $         ‐
                                                                 $        ‐                                                                            $        ‐      $         ‐
   03/05/15       $      861.74     02/01/15      $     861.74 $          ‐                                                                            $     861.74    $      861.74
   03/30/15       $      865.00     03/01/15      $     861.74 $         3.26                                                                          $     865.00    $ 1,726.74
   03/31/15       $       68.18                                  $      71.44                                                                          $      68.18    $ 1,794.92
   04/30/15       $      950.00     04/01/15      $     866.69 $       154.75                                                                          $     950.00    $ 2,744.92
   05/06/15                                                      $     154.75                                   $      928.18                          $    (928.18)   $ 1,816.74
   05/06/15                                                      $     154.75                                   $      928.18                          $    (928.18)   $      888.56
   05/29/15       $      980.00     05/01/15      $     866.69 $       268.06                                                                          $     980.00    $ 1,868.56
   06/02/15                                                      $     268.06                                   $      928.18                          $    (928.18)   $      940.38
   06/03/15                                                      $     268.06                                   $      928.18                          $    (928.18)   $       12.20
   06/09/15       $      960.00     06/01/15      $     866.69 $       361.37                                                                          $     960.00    $      972.20
   06/10/15                                                      $     361.37                                   $      928.18                          $    (928.18)   $       44.02
   09/01/15       $      920.00     07/01/15      $     866.69 $       414.68                                                                          $     920.00    $      964.02
   09/03/15                                                      $     414.68                                   $      928.18                          $    (928.18)   $       35.84
   09/22/15       $      940.00     08/01/15      $     866.69 $       487.99                                                                          $     940.00    $      975.84
   09/24/15                                                      $     487.99                                   $      861.74                          $    (861.74)   $      114.10
   10/27/15       $       30.00                                  $     517.99                                                                          $      30.00    $      144.10
   10/27/15       $      950.00     09/01/15      $     866.69 $       601.30                                                                          $     950.00    $ 1,094.10
   10/29/15                                                      $     601.30                                   $      861.74                          $    (861.74)   $      232.36
   03/03/16                                                      $     601.30                                   $      861.74             $     169.12 $ (1,030.86)    $     (798.50)
   04/12/16       $     4,000.00    10/01/15      $     866.69 $ 3,734.61                                       $      861.74                          $ 3,138.26      $ 2,339.76
   04/12/16                         11/01/15      $     866.69 $ 2,867.92                                       $      861.74                          $    (861.74)   $ 1,478.02
   04/12/16                         12/01/15      $     866.69 $ 2,001.23                                       $      861.74                          $    (861.74)   $      616.28
   04/13/16                         01/01/16      $     866.69 $ 1,134.54                                       $      861.74                          $    (861.74)   $     (245.46)
   04/28/16       $      861.74     02/01/16      $     866.69 $ 1,129.59                                                                              $     861.74    $      616.28
                       Agreed order entered                      $     959.92                                                                          $        ‐      $      616.28
   04/29/16                         04/01/16      $     866.69 $        93.23                                   $      861.74                          $    (861.74)   $     (245.46)
   06/30/16       $      850.00     04/01/16      $     287.17 $       656.06                                   $      861.74                          $     (11.74)   $     (257.20)
   08/31/16       $      850.00     05/01/16      $     866.69 $       639.37                                   $      866.69                          $     (16.69)   $     (273.89)
   09/30/16       $      850.00     05/01/16      $     287.17 $ 1,202.20                                       $      866.69                          $     (16.69)   $     (290.58)
   10/31/16       $      850.00     06/01/16      $     866.69 $ 1,185.51                                       $      866.69                          $     (16.69)   $     (307.27)
   11/30/16       $      850.00     06/01/16      $     287.17 $ 1,748.34                                                                              $     850.00    $      542.73
   12/31/16       $      850.00     07/01/16      $     866.69 $ 1,731.65                                                                              $     850.00    $ 1,392.73
   01/05/17                         07/01/16      $     287.17 $ 1,444.48                                       $      866.69                          $    (866.69)   $      526.04
   01/31/17       $      850.00     08/01/16      $     866.69 $ 1,427.79                                                                              $     850.00    $ 1,376.04
   02/02/17                         08/01/16      $     287.17 $ 1,140.62                                       $      866.69                          $    (866.69)   $      509.35
   02/16/17                         09/01/16      $     866.69 $       273.93                                   $      866.69                          $    (866.69)   $     (357.34)
   02/28/17       $      915.45     09/01/16      $     287.17 $       902.21                                                                          $     915.45    $      558.11
   03/31/17       $      910.36     10/01/16      $     866.69 $       945.88                                                                          $     910.36    $ 1,468.47
   04/04/17                         11/01/16      $     866.69 $        79.19                                   $      866.69                          $    (866.69)   $      601.78
   04/04/17                                                      $      79.19                                   $      866.69                          $    (866.69)   $     (264.91)
   05/01/17       $      915.00     12/01/16      $     866.69 $       127.50                                                                          $     915.00    $      650.09
   05/04/17                                                      $     127.50                                   $      866.69                          $    (866.69)   $     (216.60)
   05/31/17       $      998.00     01/01/17      $     866.69 $       258.81                                                                          $     998.00    $      781.40
   06/06/17                                                      $     258.81                                   $      866.69                          $    (866.69)   $      (85.29)
   07/03/17       $      910.36     02/01/17      $     910.36 $       258.81                                                                          $     910.36    $      825.07
   07/06/17                                                      $     258.81                                   $      866.69                          $    (866.69)   $      (41.62)
   07/31/17       $      910.36     03/01/17      $     910.36 $       258.81                                                                          $     910.36    $      868.74
   08/02/17                                                      $     258.81                                   $      866.69                          $    (866.69)   $        2.05
   08/31/17       $      910.36     04/01/17      $     910.36 $       258.81                                                                          $     910.36    $      912.41
   09/05/17                                                      $     258.81                                   $      866.69                          $    (866.69)   $       45.72
   10/30/17       $      910.36     05/01/17      $     910.36 $       258.81                                                                          $     910.36    $      956.08
   11/03/17                                                      $     258.81                                   $      866.69                          $    (866.69)   $       89.39
   11/30/17       $      910.36     06/01/17      $     910.36 $       258.81                                                                          $     910.36    $      999.75
   12/04/17                                                      $     258.81                                   $      910.36                          $    (910.36)   $       89.39
   12/29/17       $       910.36    07/01/17      $     910.36 $       258.81                                                                          $     910.36    $      999.75
   01/05/18       $     1,349.72    08/01/17      $     910.36 $       698.17                                   $      910.36                          $     439.36    $ 1,439.11
   01/31/18       $       949.00    09/01/17      $     910.36 $       736.81                                                                          $     949.00    $ 2,388.11
   02/05/18                                                      $     736.81                                   $      910.36                          $    (910.36)   $ 1,477.75
   02/28/18       $      911.00     10/01/17      $     910.36 $       737.45                                                                          $     911.00    $ 2,388.75
   03/12/18                                                      $     737.45                                   $      910.36                          $    (910.36)   $ 1,478.39
   03/30/18                                                      $     737.45                                   $      910.36                          $    (910.36)   $      568.03
   04/02/18       $      910.40     11/01/17      $     910.36 $       737.49                                                                          $     910.40    $ 1,478.43
   04/04/18                                                      $     737.49                                   $      910.36                          $    (910.36)   $      568.07
   04/09/18                                                      $     737.49                                   $      910.36                          $    (910.36)   $     (342.29)


                                                                                            EX:D
   04/30/18       $      911.00     12/01/17      $     910.36 $       738.13                                                                          $     911.00    $      568.71
   05/04/18                                                      $     738.13                                   $      910.36                          $    (910.36)   $     (341.65)
    Case 15-00010                  Doc 62-9           Filed 12/26/19 Entered 12/26/19 16:34:33   Desc Exhibit
                                                      PAY HISTORY Page 2 of 2
05/31/18   $   910.36   01/01/18   $   910.36   $   738.13                                       $    910.36    $    568.71
06/11/18                                        $   738.13                  $   910.36           $   (910.36)   $   (341.65)
06/30/18   $   910.36   02/01/18   $   910.36   $   738.13                                       $    910.36    $    568.71
07/03/18                                        $   738.13                  $   948.87           $   (948.87)   $   (380.16)
07/31/18   $   911.00   03/01/18   $   948.87   $   700.26                                       $    911.00    $    530.84
08/10/18                                        $   700.26                  $   948.87           $   (948.87)   $   (418.03)
09/04/18   $   911.00   04/01/18   $   948.87   $   662.39                                       $    911.00    $    492.97
10/01/18   $   910.36   05/01/18   $   948.87   $   623.88                                       $    910.36    $ 1,403.33
10/03/18                                        $   623.88                  $   948.87           $   (948.87)   $    454.46
10/11/18                                        $   623.88                  $   948.87           $   (948.87)   $   (494.41)
10/31/18   $   911.00   06/01/18   $   948.87   $   586.01                                       $    911.00    $    416.59
11/02/18                                        $   586.01                  $   948.87           $   (948.87)   $   (532.28)
11/30/18   $   950.00   07/01/18   $   948.87   $   587.14                                       $    950.00    $    417.72
12/03/18                                        $   587.14                  $   948.87           $   (948.87)   $   (531.15)
12/31/18   $   950.00   08/01/18   $   948.87   $   588.27                                       $    950.00    $    418.85
01/07/19                                        $   588.27                  $   948.87           $   (948.87)   $   (530.02)
01/31/19   $   950.00   09/01/18   $   948.87   $   589.40                                       $    950.00    $    419.98
02/06/19                                        $   589.40                  $   948.87           $   (948.87)   $   (528.89)
02/28/19   $   960.00   10/01/18   $   948.87   $   600.53                                       $    960.00    $    431.11
04/24/19                                        $   600.53                  $   948.87           $   (948.87)   $   (517.76)
05/06/19                                        $   600.53                  $   948.87           $   (948.87)   $ (1,466.63)
05/21/19   $   965.21   11/01/18   $   948.87   $   616.87                                       $    965.21    $   (501.42)
05/22/19                                        $   616.87                  $   965.21           $   (965.21)   $ (1,466.63)
06/21/19   $   965.21   12/01/18   $   948.87   $   633.21                                       $    965.21    $   (501.42)
07/24/19   $   965.21   01/01/19   $   948.87   $   649.55                                       $    965.21    $    463.79
10/30/19   $   965.21   02/01/19   $   965.21   $   649.55                                       $    965.21    $ 1,429.00
                                                $   649.55                                       $       ‐      $ 1,429.00
                                                $   649.55                                       $       ‐      $ 1,429.00
                                                $   649.55                                       $       ‐      $ 1,429.00
                                                $   649.55                                       $       ‐      $ 1,429.00
                                                $   649.55                                       $       ‐      $ 1,429.00
                                                $   649.55                                       $       ‐      $ 1,429.00
